947 F.2d 947
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jean Zheng ZHOU, Plaintiff-Appellant,v.CIARKOWSKI, Officer;  Girard, Officer, Defendants-Appellees.
No. 91-1393.
United States Court of Appeals, Sixth Circuit.
Nov. 6, 1991.

Before KEITH and RYAN, Circuit Judges, and TIMBERS, Senior Circuit Judge.*

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Jean Zheng Zhou filed a complaint, construed as a civil rights action under 42 U.S.C. § 1983, in which she complained of alleged unconstitutional conduct by two police officers employed by Sterling Heights, Michigan.   The district court dismissed the action as being out of time and this appeal followed.


3
The district court concluded that the complaint, filed more than three years after the events complained of, was time-barred.   We agree.   The record reflects that Ms. Zhou's action was filed over three years from the date of the alleged unconstitutional treatment.   The law is clear that the complaint was out of time.   Owens v. Okure, 488 U.S. 235, 242-50 (1989);   Carroll v. Wilkerson, 782 F.2d 44, 45 (6th Cir.)  (per curiam), cert. denied, 479 U.S. 923 (1986).


4
Accordingly, the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable William H. Timbers, Senior Circuit Judge, United States Court of Appeals for the Second Circuit, sitting by designation